       Case
1/7/2021       1:16-cv-01174-JRS-MPB Document
                                           Rich199-3
                                                Checking Filed
                                                         (...2624)01/07/21
                                                                  - chase.com Page 1 of 2 PageID #: 2955

Rich Checking (...2624)



$349.20                                                      On
Available balance                                            Debit card coverage


$349.20
Present balance


  Uncollected funds                                                                                                       Total $0.00



Account activity

 SHOWING            All transactions

Date                Description                                      Type                          Amount                    Balance

Jan 6, 2021         CITIZENS ENERGY PAYMENT PPD ID:                  ACH debit                     −$177.46                   $349.20
                    9000000471

Jan 5, 2021         KROGER #965 9835 FALL INDIANAPOLIS               Card                            −$8.38                   $526.66
                    IN320471 01/05 (...4557)

                    EARTHLINK LLC 888-327-8454 TX 01/04              Card                           −$67.39                   $535.04
                    (...4557)

                    KONA GRILL CARMEL IN 01/03 (...4557)             Card                            $79.76                   $602.43

Jan 4, 2021         KROGER #965 INDIANAPOLIS IN 004882               Card                           −$21.48                   $522.67
                    01/04 (...4557)

                    KOHLS 0106 8141 E 96T INDIANAPOLIS               Card                           −$11.13                   $544.15
                    IN639273 01/04 (...4557)

                    TEXAS ROADHOUSE #2106 FISHERS IN 01/03           Card                           −$35.00                   $555.28
                    (...4557)

                    TEXAS ROADHOUSE #2106 FISHERS IN 01/03           Card                           −$12.00                   $590.28
                    (...4557)

                    KROGER #965 INDIANAPOLIS IN 064318               Card                           −$25.79                   $602.28
                    01/01 (...4557)

                    ADVANCED SLIMLIFESTYLE 855-7937633 CA            Card                            −$5.45                   $628.07
                    12/31 (...4557)

                    BODYFUELBLAST 855-7937622 CA 12/31               Card                            −$5.45                   $633.52
                    (...4557)

                    KONA GRILL CARMEL IN 12/31 (...4557)             Card                           −$79.76                   $638.97

Dec 31, 2020        Online Transfer from CHK ...8073                 Account                        $200.00                   $718.73
                    transaction#: 10915857782                        transfer

Dec 30, 2020        PAYPAL *ASDASDLA EBAY 402-935-7733 CA            Card                           −$54.45                   $518.73
                    12/29 (...4557)

Dec 29, 2020        HOUSEKEEPING MAID EA WWW.HOUSEKEEP               Card                          −$120.00                   $573.18
                    IN 12/28 (...4557)

https://secure01a.chase.com/web/auth/dashboard#/dashboard/overviewAccounts/overview/business;flyout=accountSummary,716393172,DDA,CHK    1/2
       Case
1/7/2021       1:16-cv-01174-JRS-MPB Document
                                           Rich199-3
                                                Checking Filed
                                                         (...2624)01/07/21
                                                                  - chase.com Page 2 of 2 PageID #: 2956

Date               Description                                       Type                          Amount                    Balance

                   KROGER #965 INDIANAPOLIS IN 006165                Card                           −$56.38                   $693.18
                   12/29 (...4557)

Dec 28, 2020       Amazon.com*DG7UC67C3 Amzn.com/bill WA             Card                           −$50.00                   $749.56
                   12/26 (...4557)

                   KROGER #965 INDIANAPOLIS IN 056800                Card                           −$27.08                   $799.56
                   12/26 (...4557)

                   LA HACIENDA #5 INDIANAPOLIS IN 12/24              Card                           −$33.89                   $826.64
                   (...4557)

Dec 24, 2020       Audible*S51IX92X3 Amzn.com/bill NJ 12/23          Card                           −$16.00                   $860.53
                   (...4557)

Dec 22, 2020       Farm Bureau INS.PREM PPD ID: 1350302190           ACH debit                      −$32.50                   $876.53

                   KROGER #965 INDIANAPOLIS IN 058859                Card                           −$22.38                   $909.03
                   12/22 (...4557)

                   BIESECKER DUTKANYCH & M EVANSVILLE IN             Card                          −$235.00                   $931.41
                   12/21 (...4557)

                   Amazon.com*938SY0LJ3 Amzn.com/bill WA             Card                          −$750.00                 $1,166.41
                   12/21 (...4557)

Dec 21, 2020       MID AMERICA LABS LAB TESTNG 4610766               ACH debit                       −$5.00                 $1,916.41
                   WEB ID: 0000109692

                   MID AMERICA LABS LAB TESTNG 4610765               ACH debit                       −$5.00                 $1,921.41
                   WEB ID: 0000109692

                   TMOBILE*AUTO PAY 800-937-8997 WA 12/19            Card                           −$41.07                 $1,926.41
                   (...4557)

                   KROGER #965 INDIANAPOLIS IN 040861                Card                           −$23.02                 $1,967.48
                   12/20 (...4557)

                   WM SUPERCENTER # FISHERS IN 018093                Card                            −$3.19                 $1,990.50
                   12/20 (...4557)

                   KROGER #965 9835 FALL INDIANAPOLIS                Card                            −$7.68                 $1,993.69
                   IN127210 12/19 (...4557)

                   COMM HLTH NTWK EPIC P INDIANAPOLIS IN             Card                           $130.00                 $2,001.37
                   12/18 (...4557)

Dec 18, 2020       Amazon.com*YT6YY81H3 Amzn.com/bill WA             Card                           −$11.55                 $1,871.37
                   12/18 (...4557)




https://secure01a.chase.com/web/auth/dashboard#/dashboard/overviewAccounts/overview/business;flyout=accountSummary,716393172,DDA,CHK    2/2
